                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                               4:17CV3050

      vs.
                                                                ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official
capacities.; TIM LINKE, in their
individual and official capacities.; ERIC
JONES, in their individual and official
capacities.; and PATRICK BORER, in
their individual and official capacities.;

                    Defendants.


      IT IS ORDERED:


      1)     Plaintiff’s motion to stay, (Filing No. 76), pending a ruling on
Plaintiff’s objections to my prior order, (Filing No. 75), is denied.


      2)     The parties’ joint stipulation, (Filing No. 78), is approved (as modified
to reflect changes in the trial and pretrial conference settings in Hurd), and as to
the initial phase, the case will progress as follows:

      a.     As to the over 11,000 emails (1,846 emails for Giles, 6,023 emails
      for Linke, and 3,592 emails for Jones) found by the City as required under
      the court’s order, (Filing No. 75, at CM/ECF p. 7, ¶ 3), Defendants’ counsel
      shall review the emails for attorney-client privilege, work product, and
      relevance and,
      i.   As to Giles’ emails, produce the emails on or before
      November 21, 2018; and

      ii.   As to Jones’ and Linke’s emails, produce the emails on or
      before December 21, 2018.


b.    Depositions may begin after all emails have been produced as
required under paragraph 2(a) of this order.


c.    The deposition deadline is March 1, 2019.


d.    The discovery deadline is March 15, 2019.


e.    The deadline for filing a motion for summary judgment on whether a
causal link exists between Plaintiff’s alleged protected activity and the
alleged adverse employment actions and/or §1985 injuries is April 1, 2019.


f.    On or before December 21, 2018, Plaintiff may subpoena the
Verizon records for the cell phones of Linke and Jones for 2015. Such
subpoenas shall be at Plaintiff’s expense, with a copy of all documents
obtained promptly provided to Defendants’ counsel.


Dated this 23rd day of October, 2018.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
